                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-401-MOC-DCK

 JOSHUA BROWN,                                            )
                                                          )
                Plaintiff,                                )
                                                          )
    v.                                                    )   ORDER
                                                          )
 WHOLE FOODS MARKET GROUP, INC.,                          )
                                                          )
                Defendant.                                )
                                                          )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Stay The Initial

Attorneys Conference” (Document No. 8) filed November 4, 2020. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of

Plaintiff’s counsel, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Stay The Initial

Attorneys Conference” (Document No. 8) is GRANTED. The parties shall file their Certification

of Initial Attorneys’ Conference on or before November 19, 2020.


                               Signed: November 4, 2020




         Case 3:20-cv-00401-MOC-DCK Document 9 Filed 11/04/20 Page 1 of 1
